Title: James Madison to Reuben Conway, 21 December 1832
From: Madison, James
To: Conway, Reuben


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Decr. 21: 1832
                            
                        
                        I have recd. yours of this morning. I am glad to receive your confirmation of the merits of the son of Mr.
                            Chapman. Of the merits of the father, and my great esteem & affection for him I need not speak to you. Should the
                            intended application for a berth in the Academy at West point, for young Richard, be successful, it could not therefore
                            fail to give me pleasure. But it wd. be agst. the rule I have observed in other strong cases, not to take part in
                            recommendations to the source of such appts. a rule imposed on me by the number of resorts to me, & the difficulty
                            of making just discriminations With cordial esteem
                        
                            
                                
                            
                        
                    